SUPPLEMENTAL OPINION ON REHEARING
SUMMERS, Vice Chief Justice.
¶ 1 On rehearing, the Department of Public Safety asserts that appellees failed to follow the mandate of 62 O.S.1991 § 206, the provisions of which it claims to be jurisdictional. A jurisdictional issue raised for the first time on rehearing should be addressed by the Court. Matter of Estate of Pope, 733 P.2d 396, 399 (Okla.1986). Section 206 states:
A. In all cases where it is alleged or claimed that fees or taxes of the state are in whole or in part unconstitutional or otherwise invalid, the aggrieved person shall pay the full amount thereof to the proper collecting officer and at the same time give notice in writing to said officer stating the grounds of his complaint and that suit will be brought against him for the recovery of all or a specified part of said fees or taxes....
DPS urges that appellees were required to follow Section 206, and that by failing to give notice in writing at the time the fees were paid the appellees are precluded from bringing suit in state court.
¶ 2 We do not view the statute as an impediment to the District Court’s exercise of jurisdiction. Okla. Const. Art. 7 § 7. However, even if it were otherwise, the statute, as explained below, would not be a bar to recovery.
¶ 3 Appellees (the drivers who were charged multiple reinstatement fees) correctly assert that they were not required to follow Section 206, because they were not claiming a fee to be unconstitutional or invalid. They do not dispute the validity of rein-
statement fees. Rather, they dispute only the accounting practices of the DPS in requiring the payment of multiple reinstatement fees. Appellees do not challenge the statute under which the fees are paid. In fact, they rely on the statute and its validity in asserting that the statute permits the collection of only one fee.
¶ 4 We agree with appellees. Their theory of recovery is not based on the invalidity or unconstitutionality of a statute. It is based on improper accounting practices. While one fee may be validly recovered according to the terms of the statute, multiple fees may not. Section 206 is not applicable to the appellees under these facts.
¶ 5 KAUGER, C.J., SUMMERS, V.C.J., and HODGES, OPALA and ALMA WILSON, JJ., concur.
¶ 6 LAVENDER, SIMMS, HARGRAVE and WATT, JJ., concur in part and dissent in part.